Citation Nr: 1510152	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-37 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spinal stenosis, claimed as thoracic and cervical spine disability.

2.  Entitlement to service connection for residuals of kidney cancer, to include as due to exposure to herbicides and contaminated water.

3.  Entitlement to service connection for a pulmonary disability, including bronchitis, chronic obstructive pulmonary disease and asthma.


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, P.H., and I.A.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the current appellate claims.

The Veteran provided testimony at a hearing before personnel at the RO in August 2009, and before the undersigned Veterans Law Judge (VLJ) in April 2011.  Transcripts from both hearings have been associated with the Veteran's physical claims folder.

When this case was most recently before the Board in November 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using a physical file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran has changed representatives during the pendency of the appeal.  Effective March 2014, he appointed Richard K. Hurley as his representative; he is recognized as the current representative.

The Board noted in the November 2011 remand that the Veteran raised the issue of entitlement to service connection for ankle disorders at his April 2011 hearing.  However, no such claim has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that both his kidney cancer and breathing problems are due to in-service herbicide exposure.  The Board notes that during the pendency of this appeal, exposure Agent Orange was conceded due to verified duty in the Republic of Vietnam.

In addition to herbicide exposure, the Veteran has indicated that his cervical spinal stenosis developed as result of carrying heavy mortar and other equipment while on active duty.  He also indicated his breathing problems are due to the exposure to the fumes from the increment bags of the mortars during service.  Regarding his kidney cancer, he indicated that it may be due to the medication he took for his cervical spine pain, and/or from drinking contaminated water during service.  In this regard, the Board notes that the Veteran was stationed at Camp Lejeune between 1957 and 1987.  See Veterans Benefits Administration Training Letter 11-03 (Nov. 29, 2011).

In response to the Board's remand, a VA medical opinion through the disability benefits questionnaire (DBQ) process was obtained in January 2012.  The VA examiner noted a diagnosis of cervical spine stenosis status-post (s/p) surgical procedure and opined that the condition was less likely as not incurred in or otherwise the result of his active service.  The examiner noted that the rationale for this opinion was the length of time between complaints in service and onset of neck problems as documented in the medical record.  The examiner stated that there was no objective evidence of onset of a chronic neck problem in service; there was a lack of objective medical evidence linking the onset of the Veteran's cervical spine symptomatology to service.  The examiner stated that there was no objective evidence of cervical spine injury or trauma in service severe enough to cause the Veteran's neck condition.  The examiner noted that degenerative disc disease (DDD) in the spine develops over years of usage and loading of the spine and as a gradual process with aging; studies demonstrated that by age of 35, approximately 30 percent of people will show evidence of disc degeneration at one or more levels; by the age of 60, greater than 90 percent of people will show evidence of disc degeneration at one or more levels. 

The Board finds that this opinion is inadequate for adjudication purposes.  The VA examiner appeared to base some of this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the examiner cited a study of DDD in general terms; it is not clear from the record whether the evidence of disc degeneration in the Veteran is at a level that would be expected for his age alone.  Finally, the examiner did not address the Veteran's credible contentions regarding carrying heavy equipment and being injured during a fall in service.  As such, the Board finds that an addendum opinion is warranted.

The January 2012 VA examiner also noted diagnoses of asthma and chronic obstructive pulmonary disease (COPD) in 2000.  The examiner opined that COPD was less likely as not incurred in or otherwise the result of his active service.  The rationale for this opinion was that there was no evidence of a chronic respiratory condition while in service; the Veteran's present respiratory condition was most likely related to his long history of heavy smoking.  The examiner noted that studies indicated that smoking was the primary risk factor for decline in respiratory function and for acute respiratory infections.

The Board finds that this opinion is inadequate for adjudication purposes.  The VA examiner did not address the etiology of the diagnosed asthma nor bronchitis.  The issue of entitlement to service connection for a pulmonary disability, to include asthma and bronchitis is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Moreover, the examiner did not address the Veteran's contentions regarding his conceded exposure to Agent Orange and his reports of exposure to fumes from the mortar rounds.  Therefore, the issue must be remanded.  

The January 2012 VA examiner also noted a diagnosis of renal cancer s/p nephrectomy and opined that it was less likely as not incurred in or otherwise the result of active service.  The rationale provided for this opinion was that there was no evidence of a kidney disorder/condition while the Veteran was in service or in closer proximity to service.  The examiner noted that renal cell carcinoma was not one of the cancers entitled to presumptive service connection due to Agent Orange exposure; there was no substantial evidence in the medical literature to support a link between the Veteran's renal carcinoma and Agent Orange exposure.  

Since the Board remanded the claim, the Veterans Benefits Administration issued Training Letter 11-03, which states that Veterans who served at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  An attachment to the training letter indicates that there is limited/suggestive evidence of an association between kidney cancer and the chemical compounds found to be in the Camp Lejeune water supply during the period of contamination.  Accordingly, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder, and access to the electronic claims files, should be provided to the VA examiner who conducted the January 2012 VA examination.  The examiner should be requested to review the evidence of record and provide an addendum opinion in which she answers the following:

(a) Whether there is a 50 percent or better probability that any thoracic or cervical spine disability present during the pendency of this claim from March 2008, to include cervical spinal stenosis, is etiologically related to the Veteran's active service, to specifically include his credible reports of carrying heavy equipment and being injured during a fall in service.  

(b) Whether the evidence of disc degeneration in the Veteran is at a level that would be expected for his age alone.

(c) Whether there is a 50 percent or better probability that any residuals of kidney cancer present during the pendency of this claim from March 2008 are etiologically related to the Veteran's active service, to specifically include his conceded exposure to Agent Orange and his reports of drinking contaminated water in Vietnam.  The 2012 opinion indicated that there was no "substantial evidence in the medical literature to support a link between the veteran's renal carcinoma and Agent Orange exposure," however, it need only be at least as likely as not (a 50 percent probability) that kidney cancer was caused by Agent Orange exposure.  

(d) Whether there is a 50 percent or better probability that any residuals of kidney cancer present during the pendency of this claim from March 2008 are etiologically related to the Veteran's active service, to specifically include his service at Camp Lejeune prior to 1987 where he was potentially exposed to contaminants present in the base water supply.  The examiner's attention is directed to the 2009 National Academy of Sciences' National Research Council (NRC) report on Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  The NRC found limited/suggestive evidence of an association between kidney cancer and exposure to Trichloroethylene and Tetrachloroethylene or Perchloroethylene, as well as a mixture of the two.  See also Veterans Benefits Administration Training Letter 11-03.

(e) Whether there is a 50 percent or better probability that any pulmonary disability present during the pendency of this claim from March 2008, to include bronchitis, COPD, and asthma, is etiologically related to the Veteran's active service, to specifically include his conceded exposure to Agent Orange and his reports of exposure to fumes from the mortar rounds.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determine an opinion cannot be provided without resorting to speculation.

If the January 2012 examiner is unavailable, the physical and electronic claims files should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  If the examiner determines that another examination of the appellant is necessary to provide any of the requested opinions then one should be ordered.

2.  Thereafter, the AOJ should review the addendum opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should imple
ment corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

